              Case 3:17-cv-02580-JLS-JLB Document 78-1 Filed 11/16/18 PageID.972 Page 1 of 7



                   1   Frank L. Tobin CA Bar No. 166344
                       frank.tobin@ogletree.com
                   2   Clint S. Engleson CA Bar No. 282153
                       clint.engleson@ogletree.com
                   3   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                       4370 La Jolla Village Drive, Suite 990
                   4   San Diego, CA 92122
                       Telephone: 858.652.3100
                   5   Facsimile: 858.652.3101
                   6 Kevin Hishta (Pro Hac Vice)
                     kevin.hishta@ogletree.com
                   7 OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                     191 Peachtree Street, N.E., Suite 4800
                   8 Atlanta, GA 30303
                     Telephone: 404.881.1300
                   9 Facsimile: 404.870.1732
                  10 Attorneys for Defendants FLOWERS FOODS, INC.,
                     FLOWERS BAKING CO. OF CALIFORNIA, LLC, and
                  11 FLOWERS BAKING CO. OF HENDERSON, LLC

                  12                         UNITED STATES DISTRICT COURT
                  13                      SOUTHERN DISTRICT OF CALIFORNIA
                  14

                  15 SIMON GORO, an individual; TONY               Case No. 17-CV-02580-JLS-JLB
                     RUSSELL, an individual; REY PENA,
                  16 an individual; JOSE PENA, an                  DECLARATION OF FRANK L.
                     individual; JEFF BELANDER, an                 TOBIN IN SUPPORT OF
                  17 individual; GUISEPPE ZIZZO, an                DEFENDANTS’ MOTION FOR
                     individual,                                   PARTIAL SUMMARY JUDGMENT
                  18
                                    Plaintiffs,                    Date:      January 31, 2019
                  19                                               Time:      1:30 p.m.
                             v.                                    Courtroom: 4D
                  20
                     FLOWERS FOODS, INC., a Georgia
                  21 corporation; FLOWERS BAKING CO.               Complaint Filed: December 13, 2017
                     OF CALIFORNIA, LLC, a California              Trial Date:      Not Set
                  22 limited liability company; FLOWERS
                     BAKING CO. OF HENDERSON,
                  23 LLC, a Nevada limited liability
                     company; and DOES 1 through 100,
                  24 inclusive,

                  25                Defendants.
                  26

                  27
36080174_1.docx
                  28
                                                                                   Case No. 17-CV-02580-JLS-JLB
                       DECLARATION OF FRANK L. TOBIN IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
                                                             JUDGMENT
              Case 3:17-cv-02580-JLS-JLB Document 78-1 Filed 11/16/18 PageID.973 Page 2 of 7



                   1         I, Frank L. Tobin, declare and state as follows:
                   2         1.     I am an attorney licensed to practice law before all courts of the State of
                   3   California. I am a shareholder with the law firm Ogletree, Deakins, Nash, Smoak
                   4   and Stewart, P.C., counsel for defendants Flowers Foods, Inc., Flowers Baking Co.
                   5   of California, Flowers Baking Co. of Modesto, and Flowers Bakeries Brands, Inc.
                   6   (“Defendants”). I make this declaration in support of Defendants’ Motion for Partial
                   7   Summary Judgment (“Motion”). The facts set forth herein are true of my own
                   8   personal knowledge, and if called upon to testify thereto, I could and would
                   9   competently do so under oath.
                  10         2.     On July 10, 2018, I conducted the deposition of plaintiff Simon Goro in
                  11   this action. A certified copy of the transcript from that deposition is maintained by
                  12   Ogletree Deakins in the normal course of business. Attached as Exhibit A is a true
                  13   and correct copy of excerpts from the deposition transcript of Mr. Goro taken in this
                  14   action on July 10, 2018.
                  15         3.     On July 11, 2018, I conducted the deposition of plaintiff Tony Russell
                  16   in this action. A certified copy of the transcript from that deposition is maintained
                  17   by Ogletree Deakins in the normal course of business. Attached as Exhibit B is a
                  18   true and correct copy of excerpts from the deposition transcript of Mr. Russell taken
                  19   in this action on July 11, 2018.
                  20         4.     On July 20, 2018, I conducted the deposition of plaintiff Rey Pena in
                  21   this action. A certified copy of the transcript from that deposition is maintained by
                  22   Ogletree Deakins in the normal course of business. Attached as Exhibit C is a true
                  23   and correct copy of excerpts from the deposition transcript of Mr. Pena taken in this
                  24   action on July 20, 2018.
                  25         5.     On August 15, 2018, I conducted the deposition of plaintiff Jeffrey
                  26   Belander in this action. A certified copy of the transcript from that deposition is
                  27   maintained by Ogletree Deakins in the normal course of business. Attached as
36080174_1.docx
                  28   Exhibit D is a true and correct copy of excerpts from the deposition transcript of Mr.
                                                                 1                 Case No. 17-CV-02580-JLS-JLB
                       DECLARATION OF FRANK L. TOBIN IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
                                                             JUDGMENT
              Case 3:17-cv-02580-JLS-JLB Document 78-1 Filed 11/16/18 PageID.974 Page 3 of 7



                   1   Belander taken in this action on August 15, 2018.
                   2         6.     On July 26, 2018, I conducted the deposition of plaintiff Giuseppe
                   3   Zizzo in this action. A certified copy of the transcript from that deposition is
                   4   maintained by Ogletree Deakins in the normal course of business. Attached as
                   5   Exhibit E is a true and correct copy of excerpts from the deposition transcript of Mr.
                   6   Zizzo taken in this action on July 26, 2018.
                   7         7.     On July 16, 2018, I conducted the deposition of plaintiff Jose Pena in
                   8   this action. A certified copy of the transcript from that deposition is maintained by
                   9   Ogletree Deakins in the normal course of business. Attached as Exhibit F is a true
                  10   and correct copy of excerpts from the deposition transcript of Mr. Pena taken in this
                  11   action on July 16, 2018.
                  12         8.     On June 6, 2018, Plaintiff Simon Goro served supplemental responses
                  13   to Defendant Flowers Baking Co. of Henderson’s Interrogatories.            Attached as
                  14   Exhibit G is a true and correct copy of Mr. Goro’s verified, supplemental responses
                  15   to Interrogatories.
                  16         9.     On June 6, 2018, Plaintiff Tony Russell served supplemental responses
                  17   to Defendant Flowers Baking Co. of Henderson’s Interrogatories.            Attached as
                  18   Exhibit H is a true and correct copy of Mr. Russell’s verified, supplemental
                  19   responses to Interrogatories.
                  20         10.    On June 6, 2018, Plaintiff Rey Pena served supplemental responses to
                  21   Defendant Flowers Baking Co. of Henderson’s Interrogatories. Attached as Exhibit
                  22   I is a true and correct copy of Mr. Pena’s verified, supplemental responses to
                  23   Interrogatories.
                  24         11.    On June 6, 2018, Plaintiff Jose Pena served supplemental responses to
                  25   Defendant Flowers Baking Co. of Henderson’s Interrogatories. Attached as Exhibit
                  26   J is a true and correct copy of Mr. Pena’s verified, supplemental responses to
                  27   Interrogatories.
36080174_1.docx
                  28         12.    On June 6, 2018, Plaintiff Jeff Belander served supplemental responses
                                                                 2                 Case No. 17-CV-02580-JLS-JLB
                       DECLARATION OF FRANK L. TOBIN IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
                                                             JUDGMENT
              Case 3:17-cv-02580-JLS-JLB Document 78-1 Filed 11/16/18 PageID.975 Page 4 of 7



                   1   to Defendant Flowers Baking Co. of Henderson’s Interrogatories.              Attached as
                   2   Exhibit K is a true and correct copy of Mr. Belander’s verified, supplemental
                   3   responses to Interrogatories.
                   4         13.    On June 6, 2018, Plaintiff Giuseppe Zizzo served supplemental
                   5   responses to Defendant Flowers Baking Co. of Henderson’s Interrogatories.
                   6   Attached as Exhibit L is a true and correct copy of Mr. Zizzo’s verified,
                   7   supplemental responses to Interrogatories.
                   8         14.    On October 25, 2018, my paralegal conducted internet research
                   9   regarding Plaintiff Simon Goro’s 2012 Isuzu, with VIN 54DC4W1B7CS803946, to
                  10   determine its gross vehicle weight rating. Attached as Exhibit M is a true and
                  11   correct copy of the results of that search from http://www.dmv.org/vehicle-
                  12   history/vin-decoder.php.
                  13         15.    On October 25, 2018, my paralegal conducted internet research
                  14   regarding Plaintiff Tony Russell’s 2014 Hino, with VIN JHHSPM2H8EK001257, to
                  15   determine its gross vehicle weight rating. Attached as Exhibit N is a true and
                  16   correct copy of the results of that search from http://www.dmv.org/vehicle-
                  17   history/vin-decoder.php.
                  18         16.    On October 25, 2018, my paralegal conducted internet research
                  19   regarding   Plaintiff   Tony    Russell’s    2012   Isuzu   truck/trailer,   with   VIN
                  20   54DC4W1B8C2803860, to determine its gross vehicle weight rating. Attached as
                  21   Exhibit O is a true and correct copy of the results of that search from
                  22   http://www.dmv.org/vehicle-history/vin-decoder.php.
                  23         17.    On October 25, 2018, my paralegal conducted internet research
                  24   regarding Plaintiff Rey Pena’s 2001 Chevrolet van, with VIN 1GBJG1R511234536,
                  25   to determine its gross vehicle weight rating. Attached as Exhibit P is a true and
                  26   correct copy of the results of that search from http://www.dmv.org/vehicle-
                  27   history/vin-decoder.php.
36080174_1.docx
                  28         18.    On October 25, 2018, my paralegal conducted internet research
                                                                 3                 Case No. 17-CV-02580-JLS-JLB
                       DECLARATION OF FRANK L. TOBIN IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
                                                             JUDGMENT
              Case 3:17-cv-02580-JLS-JLB Document 78-1 Filed 11/16/18 PageID.976 Page 5 of 7



                   1   regarding     Plaintiff    Jose     Pena’s     2011      Freightliner,    with     VIN
                   2   1FVACYDT9BD8V7738, to determine its gross vehicle weight rating. Attached as
                   3   Exhibit Q is a true and correct copy of the results of that search from
                   4   http://www.dmv.org/vehicle-history/vin-decoder.php.
                   5         19.    On October 25, 2018, my paralegal conducted internet research
                   6   regarding Plaintiff Jose Pena’s 2004 Isuzu MPR, to determine its gross vehicle
                   7   weight rating. Attached as Exhibit R is a true and correct copy of the results of that
                   8   search from https://www.isuzucv.com/en/nseries/diesel_specs.
                   9         20.    On October 25, 2018, my paralegal conducted internet research
                  10   regarding Plaintiff Jose Pena’s 2006 Ford Econoline E350, to determine its gross
                  11   vehicle weight rating. Attached as Exhibit S is a true and correct copy of the results
                  12   of that search from https://www.driverside.come/specs/ford-econoline_cargo_van-
                  13   2006-4682-10868-0.
                  14         21.    On October 25, 2018, my paralegal conducted internet research
                  15   regarding Plaintiff Jeff Belander’s 2001 Mitsubishi Fuso, to determine its gross
                  16   vehicle weight rating. Attached as Exhibit T is a true and correct copy of the results
                  17   of that search from http://www.mitfuso.com/en-us/models/fe130.
                  18         22.    On October 25, 2018, my paralegal conducted internet research
                  19   regarding Plaintiff Guiseppe Zizzo’s 2007 International 4300, to determine its gross
                  20   vehicle weight rating. Attached as Exhibit U is a true and correct copy of the results
                  21   of that search from http://alliancemotorsinc.com/scripts/4300.pdf.
                  22         23.    On October 25, 2018, my paralegal conducted internet research
                  23   regarding Plaintiff Guiseppe Zizzo’s 2012 Isuzu NPR, to determine its gross vehicle
                  24   weight rating. Attached as Exhibit V is a true and correct copy of the results of that
                  25   search from https://www.isuzucv.com/en/app/site/pdf?file=npr_gas_specs.pdf.
                  26         24.    Attached hereto as Exhibit W is a true and correct copy of Plaintiffs’
                  27   pre-filing notice letter to me (on Defendants’ behalf) and the California Labor &
36080174_1.docx
                  28   Workforce Development Agency regarding the alleged basis for Plaintiffs’ claims
                                                                 4                 Case No. 17-CV-02580-JLS-JLB
                       DECLARATION OF FRANK L. TOBIN IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
                                                             JUDGMENT
              Case 3:17-cv-02580-JLS-JLB Document 78-1 Filed 11/16/18 PageID.977 Page 6 of 7



                   1   under the Private Attorneys General Act of 2004 (“PAGA”).
                   2         I declare under penalty of perjury under the laws of the United States of
                   3   America and the State of California that the foregoing is true and correct, and that
                   4   this declaration was executed on November 16, 2018, at San Diego, California.
                   5

                   6                                             /s/ Frank L. Tobin
                                                                 Frank L. Tobin
                   7

                   8

                   9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27
36080174_1.docx
                  28
                                                                 5                 Case No. 17-CV-02580-JLS-JLB
                       DECLARATION OF FRANK L. TOBIN IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
                                                             JUDGMENT
              Case 3:17-cv-02580-JLS-JLB Document 78-1 Filed 11/16/18 PageID.978 Page 7 of 7



                   1                              CERTIFICATE OF SERVICE
                   2          I hereby certify that on November 16, 2018, I electronically filed the
                   3    foregoing with the Clerk of the Court using the CM/ECF system which will send
                   4    notification of such filing to the e-mail addresses denoted on the Notice of
                   5    Electronic Filing.
                   6          I certify under penalty of perjury under the laws of the United States of
                   7    America that the foregoing is true and correct. Executed on November 16, 2018.
                   8

                   9

                  10                                             By: /s/ Frank L. Tobin
                                                                     Frank L. Tobin
                  11

                  12
                                                                                                       36080174.1

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27
36080174_1.docx
                  28
                                                                 6                 Case No. 17-CV-02580-JLS-JLB
                       DECLARATION OF FRANK L. TOBIN IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
                                                             JUDGMENT
